DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/16/2017. It is noted, however, that applicant has not filed a certified copy of the KR20170076738 application as required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-16 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate features from dependent claim 16 that was previously indicated to be allowable subject matter. Independent claim 8 has also been amended to incorporate similar features to dependent claim 16 that was previously indicated to be allowable subject matter. Therefore, the present claim amendments overcome the previous 103 rejections and the prior art references of record. Amended claim 1 is directed to an ultrasound signal generation method with a pair of pulses with opposite polarities in a continuous waveform followed by a damping compensation pulse with a narrower width than the equal width of the bi-polar waveform pulses. The additional claim limitations incorporate 
Further regarding amended claim 1, the limitation “wherein the single transmission waveform is a continuous bi-polar waveform with the pair of pulses having equal width and the damping compensation pulse at an end of the continuous bi-polar waveform having a narrower width than the equal width” has been determined as the feature that is allowable over the prior art of record. This feature is depicted in figures 3 and 5B as well as paragraphs [0040], [0051], and [0053]-[0054] of the applicant’s specification. This feature of the invention provides a technical benefit because using the damping compensation pulse can improve the quality of the contrast-enhanced ultrasound image by reducing the undamped components that may be generated that upon the formation of the contrast-enhanced ultrasound image ([0054]-[0055]). Properly chosen compensation pulses improve the cancellation between the non-inverting and inverting pulses without substantially altering desired transducer response ([0006]). Thus, the features in the claimed invention provide a way to improve the image quality of ultrasound imaging of a target object without undamped components functioning as noises in contrast-enhanced images. In addition, more accurate imaging of target objects can improve clinical outcomes while performing invasive surgical procedures. 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
Applicant’s persuasive arguments in the remarks of 11/16/2021 include: 

Okuda (U.S. Pub. No. 20140221841) generates a waveform with variation in the pulse width (paragraphs 17, 18, 87, and 96). To widen the frequency bandwidth of the drive signal to improve depth resolution, increasing width pulses in the waveform are used (paragraphs 96-97; and Figure 10). Okuda provides a single waveform with a change in width of the pulses but does not have a single waveform that includes opposite polarity pulses with a damping compensation pulse having the same polarity as the n pulse and narrower width than the N+1 pulse.
Huebler (U.S. Pub. No. 20050241396) is cited for the damping compensation. Huebler is directed to determining a thickness of underground pipes (paragraphs 2 and 6). The oscillation caused by transmission may still be occurring when the smaller 
Tanter (U.S. Pub. No. 20170276775) teaches 1-10 cycle pulses of less than a microsecond, with bursts separated by 50-200 microseconds (paragraph 80). The Office Action considers the successive generation of acoustic pulses to be a single transmission waveform (Office Action, pages 7-8). However, a 10 cycle pulse of 1 (or maybe even 10, one for each cycle) microseconds is its own single waveform. Waiting another 40-190 microseconds before the next successive transmission is clearly another waveform. Tanter also does not disclose any damping compensation pulse so does not disclose the damping compensation pulse have a narrower width than the N+1 pulse. Figure 3 of Tanter shows two example sinusoidal transmit waveforms, neither of which has the narrower damping compensation pulse.
The prior at references teach to a variety of pulse transmission sequences including waveforms of opposite polarities followed by a third “damping” compensation pulse, but the references fail to teach to the damping compensation pulse occurring at the end of a continuous bi-polar waveform and having a narrower width than the equal width of each of the opposite polarity pulses. The prior art references of record all 
1. Arai (U.S. Pub. No. 20160120515) teaches to an ultrasonic measurement device with a pulse signal output circuit. Relevant portions of the reference include figure 3-4; paragraph [0097]; figure 10; paragraph [0105] which show equal bi-polar pulse widths, as well as third “damping” pulse in figure 10. But the reference fails to teach to a narrower third pulse width, but rather a wider pulse width for the third pulse.
2. Kaji et al. (U.S. Pub. No. 20130123632) teaches to an ultrasound diagnostic imaging device with a bi-polar pulse as well a third pulse with the same polarity as the first pulse (figure 5). But the reference fails to teach to a narrower third pulse width as further depicted in figure 7. 
3. Ohnuma et al. (U.S. Pub. No. 20120310091) teaches to a transmitting section for an ultrasound processing device with a bi-polar pulse of equivalent pulse widths (figure 8a). The reference further teaches to an additional third pulse of a same polarity as the first pulse, but teaches to a wider pulse width rather than a narrower pulse width.
4. Averkiou et al. (U.S. Pat. No. 6186950) teaches to an ultrasound pulse generation system with three or more pulses of alternating phase or polarity. Figures 3a and 3b teach to two pulses with opposite polarity with a third pulse of the same polarity as the first pulse (col 3, lines 49-67; col 4, lines 1-28). The reference teaches to the time intervals between the pulses being the same, but fails to teach to the pulse widths of the 
For these reasons, amended claims 1 and 8 overcome the prior art of record and are allowable. 
Dependent claims 2-7 and 9-16 are dependent upon independent claims 1 and 8 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Averkiou et al. (U.S. Pat. No. 6186950) teaches to an ultrasound pulse generation system with three or more pulses of alternating phase or polarity. Figures 3a and 3b teach to two pulses with opposite polarity with a third pulse of the same polarity as the first pulse (col 3, lines 49-67; col 4, lines 1-28). The reference further teaches to time intervals between the pulses being the same and the amplitudes of the pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791